Name: Commission Regulation (EC) No 1200/95 of 29 May 1995 laying down certain transitional arrangements to determine the agricultural component for imports of the goods listed in Table 1 of Annex B to Council Regulation (EC) No 3448/93 in order to implement the obligations deriving from the Agriculture Agreement concluded during the Uruguay Round of multilateral trade negotiations
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  agri-foodstuffs;  trade
 Date Published: nan

 / No L 119/8 | EN | Official Journal of the European Communities 30. 5. 95 COMMISSION REGULATION (EC) No 1200/95 of 29 May 1995 laying down certain transitional arrangements to determine the agricultural component for imports of the goods listed in Table 1 of Annex B to Council Regulation (EC) No 3448/93 in order to implement die obligations deriving from the Agriculture Agreement concluded during the Uruguay Round of multilateral trade negotiations originating in non-member countries, where no specific rule is laid down by or in application of those agree ­ ments ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed agricultural products not listed in Annex II to the Treaty, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ^), and in par ­ ticular Article 3 (1 ) thereof, Whereas Article 2 (2) of Council Regulation (EC) No 3448/93 (2) provides for the application of an agricultural component in the charge, which may take the form either of a variable component or of a fixed component es ­ tablished in line with the conditions laid down in Article 5 ; Whereas during the Uruguay Round of multilateral trade negotiations the Community committed itself to re ­ placing all agricultural levies and variable components with fixed amounts as from 1 July 1995 ; whereas, from that date, these fixed amounts constitute the specific amounts which are part of the customs duty applicable to imports of the goods listed in Table 1 of Annex B to Regulation (EC) No 3448/93 ; Whereas it is necessary to specify as a transitional measure and pending an amendment of Regulation (EC) No 3448/93, that the amount applicable to imports of each of these goods is the duty laid down in the Common Customs Tariff ; Whereas this amount must serve as the basis for reduc ­ tions, in accordance with preferential agreements, of the agricultural component of the charge for certain goods HAS ADOPTED THIS REGULATION : Article 1 1 . For the application of Article 2 (2) of Regulation (EC) No 3448/93, the agricultural component of the charge shall take the form of a specific amount as laid down in the Common Customs Tariff of the Community. This amount shall replace the variable component established in accordance with Article 3 . 2. Where a preferential agreement provides for a reduc ­ tion of the agricultural component m the charge, calcu ­ lated by reducing the basic amounts determined in accor ­ dance with Article 3 (2) of Regulation (EC) No 3448/93, these basic amounts shall be replaced by the specific amounts laid down in the Common Customs Tariff for imports of those basic products. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall be applicable from 1 July 1995 to 30 June 1996. This Regulation shall be binding in its entirety and direcuy applicable in all Member States. Done at Brussels, 29 May 1995. For the Commission Martin BANGEMANN Member of the Commission (') OJ No L 349, 31 . 12. 1994, p. 105. (2) OJ No L 318, 20. 12. 1993, p. 18 .